DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12, 16-20, 22, 23, 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 7, 19 and 25 with the important feature being “the signal line part further includes a second signal line composed of a pair of wires twisted together, and the first signal line and the second signal line are twisted together, and a twisting direction of the signal line part is the same as those of the first signal line and the second signal line, and a winding direction of the conductive element wires is set opposite to the twisting direction of the signal line part (claim 1),” “the shield conductor and the ground wire are connected to each other on either one end of the composite cable, the shield conductor of the composite cable is grounded on a vehicle body or an under carriage at the one end side of the composite cable, and the shield conductor and the ground wire are connected at the other end side of the composite cable (claim 7),’’ “  a signal line part including a first signal line composed of a pair of wires twisted together; a pair of power supply lines; and a sheath that covers an outer circumference of a wire bundle composed of the signal line part and the pair of power supply lines, the signal line part and the pair of power supply lines being twisted together; wherein the signal line part is covered with a shield conductor formed of a conductive element wire spirally wound around an outer circumference of the signal line part, the signal line part further includes a second signal line composed of a pair of wires twisted together, and the first signal line and the second signal line are twisted together, and wherein the pair of power supply lines is in contact with the shield conductor of the signal line part (claim 19),” and “wherein the wire bundle further includes a ground wire twisted together with the signal line part and the pair of power supply lines, wherein the shield conductor and the ground wire are connected to each other on either one end of the composite cable, the shield conductor of the composite cable is grounded on a vehicle body or an under carriage at the one end side of the composite cable, the shield conductor and the ground wire are connected at the other end side of the composite cable, wherein the pair of power supply lines is in contact with the shield conductor of the signal line part, wherein the outer diameters of the pair of power supply lines are smaller than that of the signal line part, and wherein a twisting direction of the signal line part is the same as those of the first signal line and the second signal line, and a winding direction of the conductive element wires is set opposite to the twisting direction of the signal line part (claim 25).” Therefore claims 1, 3, 5-8, 10, 12, 16-20, 22, 23, 25-27 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847